DETAILED ACTION
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “computing a performance of an enterprise” (Spec: ¶ 22) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-10), Apparatus (claims 11-19), Article of Manufacture (claim 20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite accessing enterprise usage data of an enterprise application from user accounts of an enterprise; accessing a profile of the enterprise; computing a first plurality of metrics based on the enterprise usage data and the profile of the enterprise; computing a first plurality of indexes based on the first plurality of metrics; identifying a plurality of benchmark indexes based on the profile of the enterprise; and generating a graphical user interface indicating the first plurality of indexes relative to the plurality of benchmark indexes; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering data, analyzing the data, and making decisions 

No – The process claims specify (in the preamble) that the method is “computer-implemented.” The apparatus claims include the additional elements of a computing apparatus, a processor, and a memory storing instructions that, when executed by the processor, configure the apparatus. The article of manufacture claim includes a non-transitory computer-readable storage medium including computer-executable instructions. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 76-84).
Claim 10 recites “generating a call function corresponding to a feature of the enterprise application, the feature associated with the selected recommendation.” This feature is described in paragraph 98 of Applicant’s Specification and no specific detail is provided. The scope of this limitation may simply include generic software execution, such as to call the next set of instructions to perform in a software program.
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (WO 2017/031474 A1) in view of Kershaw (US 2009/0043621) in view of Deodhar et al. (US 2017/0116552).
[Claim 1]	Dawson discloses a computer-implemented (¶¶ 51, 152-153, 157) method comprising:
accessing enterprise usage data of an enterprise (¶ 123 – “Industry and related business information can be retrieved from a database within the system, a database outside of the system, compiled from various internal and/or external source or other informational resources. The industry and related business comparison data will be used to assess performance characteristics of the industry and comparable businesses, these will be compared to same or similar performance of the characteristics of the business to evaluate the business and develop or create an action plan for the business.”);
accessing a profile of the enterprise (¶ 91 – “The business profile 151 is created or generated by the evaluation module 150 and is a profile of the business 140 that the module 150 uses in comparison to the industry as a whole or in part and to other 
computing a first plurality of metrics based on the enterprise data and the profile of the enterprise (¶¶ 120-122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of the business, the perception of the business and other business information.”; ¶¶ 19-21 – Businesses 
computing a first plurality of indexes based on the first plurality of metrics (¶ 122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of the business, the perception of the business and other business information.”; ¶¶ 19-21 – Businesses in a group may 
identifying a plurality of benchmark indexes based on the profile of the enterprise (¶ 122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of the business, the perception of the business and other business information.”; ¶¶ 19-21 – Businesses in a group may 
Dawson does not explicitly disclose accessing enterprise usage data of an enterprise application from user accounts of an enterprise and evaluating such data, as claimed. Kershaw discusses the importance of gaining insights into team members’ relationships (Kershaw: ¶ 4) and uses a network monitoring application to gather data regarding patterns of interactions within a team to assess metrics, benchmark team and individual performance, and customize best practice information based on a relevant industry (Kershaw: ¶¶ 6-8, 15, 17). Software is used to gather information related to team activities and interpersonal interactions (Kershaw: ¶¶ 105-116) and an application can be used to gather information from various data sources including email servers, instant messaging servers, etc. (Kershaw: ¶¶ 125-145). Commonly identified problems may include “a team that does not communicate well, or that fails to set goals and make decisions in a way that is acceptable in light of company practices and team expectations, will experience blocked decision making, lost information, conflicting efforts, productivity lost to excessive politics, and other common problems” (as set forth 
Dawson does not explicitly disclose generating a graphical user interface indicating the first plurality of indexes relative to the plurality of benchmark indexes. Deodhar facilitates the evaluation of employee and workforce effort and time productivity and provides instructions for improving productivity (Deodhar: title, abstract). Deodhar states, “The local user interface 322 performs following functions: display privately to the user the Work Pattern trends for a predetermined period and the wellness instruction prompts; indicate the areas of improvements and the goals; display the progress report based on the goals, the points and badges won; and review and edit Activity, Purpose, and work unit mappings.” (Deodhar: ¶¶ 719-723) Data such as areas of improvements and goals are indicative of indexes related to benchmarks. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dawson to perform the step of generating a graphical user interface indicating the first plurality of indexes relative to the plurality of benchmark indexes in order to convey important information to 
[Claim 2]	Dawson discloses accessing aggregate data of the enterprise from a plurality of enterprises (¶ 123);
computing a second plurality of metrics based on the aggregate data (¶ 122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of the business, the perception of the business and other business information.”; ¶¶ 19-21 – Businesses in a group may be evaluated relative to one or more performance standards, including historical 
computing a second plurality of indexes based on the second plurality of metrics (¶ 122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of the business, the perception of the business and other business information.”; ¶¶ 19-21 – Businesses in a group may be evaluated relative to one or more performance standards, including historical 
identifying a third plurality of indexes from the second plurality of indexes based on the profile of the enterprise, the profile of the enterprise corresponding to a profile of the enterprises associated with the third plurality of indexes, the plurality of benchmark indexes comprising the third plurality of indexes (¶ 122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of 
Dawson does not explicitly disclose accessing aggregate usage data of the enterprise from a plurality of enterprises and evaluating such data, as claimed. Kershaw discusses the importance of gaining insights into team members’ relationships (Kershaw: ¶ 4) and uses a network monitoring application to gather data regarding patterns of interactions within a team to assess metrics, benchmark team and individual performance, and customize best practice information based on a relevant industry (Kershaw: ¶¶ 6-8, 15, 17). Software is used to gather information related to team activities and interpersonal interactions (Kershaw: ¶¶ 105-116) and an application can be used to gather information from various data sources including email servers, instant messaging servers, etc. (Kershaw: ¶¶ 125-145). Commonly identified problems may include “a team that does not communicate well, or that fails to set goals and make decisions in a way that is acceptable in light of company practices and team expectations, will experience blocked decision making, lost information, conflicting 
[Claim 3]	Dawson discloses accessing a third-party database that comprises periodically updated data related to the plurality of enterprises (¶¶ 64-65 – Data may come from third-party databases; ¶ 71 – “…as the available information changes or more information becomes known, the business data 121 of a particular business can be updated to reflect those changes.”; ¶ 34 – “The periodic re-evaluations can be performed at regularly-set time intervals or can be performed, on demand or scheduled, after certain events, such as the end of a fiscal year for the business, after the business has a senior professional retire, after the business merges with another business, or after the business hires professionals or staff members. The periodic re-evaluations are typically performed on all businesses regardless of whether the business is performing well or not.”; ¶¶ 81, 143); and

[Claim 4]	Dawson discloses filtering the aggregate usage data based on a preset minimum metric and a preset maximum metric (¶ 22 – Thresholds may be established to identify various performance groups and then a business can be compared to the other businesses in a particular performance group); and
computing the second plurality of metrics based on the filtered aggregate data (¶ 22 – Thresholds may be established to identify various performance groups and then a business can be compared to the other businesses in a particular performance group).
[Claim 5]	Dawson discloses receiving a request to generate an enterprise analysis from the enterprise (¶¶ 4-5 – It is implied that a business manager may use the system; ¶ 57 – “The grader can be another user or administrator of the system 100, an outside or independent contractor, a system 100 manager or provider, or other suitable person. Further, a combination of human and machine grading, scoring and/or analysis of the responses can be used to quantify the responses for use in the analysis and evaluation 
identifying an industry classification and a size classification of the enterprise (¶¶ 51, 68, 124, 134); and 
identifying the third plurality of indexes based on the industry classification and the size classification of the enterprise (¶¶ 51, 68, 124, 134).
[Claim 6]	Dawson discloses generating a recommendation based on a comparison of the first plurality of indexes with the plurality of benchmark indexes for the enterprise (¶¶ 33-35, 81, 143 – The action plans are generated based on the performance standards and characteristics used to evaluate similar businesses and such information may be industry-specific and relative thresholds, scaling factors, and/or relative weightings may be defined to evaluate each of the performance standards in light of the respective industry (¶¶ 19-23, 51, 52, 58-63, 91, 96, 122).
[Claim 7]	Dawson discloses wherein the recommendation indicates suggested parameters of a feature of the enterprise application, the feature configured to increase or decrease an index of the first plurality of indexes (¶¶ 118-119, 128, 131 – The action plan is recommended to improve an area of performance).

[Claim 8]	wherein the first plurality of indexes comprises:
a knowledge worker productivity index;
a meeting culture index; 
a work-life balance index; 
a collaboration index; and 
an enterprise complexity index;
[Claim 9]	generating a first recommendation based on the knowledge worker productivity index; 
generating a second recommendation based on the meeting culture index; 
generating a third recommendation based on the work-life balance index; 
generating a fourth recommendation based on the collaboration index; 

presenting a first graphical user interface element configured to indicate the first recommendation;
presenting a second graphical user interface element configured to indicate the second recommendation;
presenting a third graphical user interface element, configured to indicate the third recommendation;
presenting a fourth graphical user interface element configured to indicate the fourth recommendation; and
presenting a fifth graphical user interface element configured to indicate the fifth recommendation;
[Claim 10]	receiving a selection of one of the first, second, third, fourth, and fifth recommendation; and
generating a call function corresponding to a feature of the enterprise application, the feature associated with the selected recommendation.
Kershaw discusses the importance of gaining insights into team members’ relationships in a “knowledge worker economy” (Kershaw: ¶ 4) and uses a network monitoring application to gather data regarding patterns of interactions within a team to assess metrics, benchmark team and individual performance, and customize best 
Deodhar facilitates the evaluation of employee and workforce effort and time productivity and provides instructions for improving productivity (Deodhar: title, abstract). Deodhar states, “The local user interface 322 performs following functions: display privately to the user the Work Pattern trends for a predetermined period and the wellness instruction prompts; indicate the areas of improvements and the goals; display the progress report based on the goals, the points and badges won; and review and edit Activity, Purpose, and work unit mappings.” (Deodhar: ¶¶ 719-723) Data such as areas of improvements and goals are indicative of indexes related to benchmarks. Deodhar specifically considers suggested areas for improvement related to work-life balance and general work effectiveness (Deodhar: ¶¶ 89, 618, 689, 1084). Certain complexities may be taken into account as part of the analysis, “such as employees working on multiple 
All references generate action plans/recommendations to make improvements related to efficient operations of an enterprise. Collectively, Kershaw and Deodhar evaluate metrics (e.g., indexes) related to knowledge worker productivity, meeting culture, work-life balance, collaboration, and enterprise complexity. Deodhar additionally addresses the display of information indicating areas of improvements and goals, which is information reflecting respective recommendations. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dawson:
[Claim 8]	wherein the first plurality of indexes comprises:
a knowledge worker productivity index;
a meeting culture index; 
a work-life balance index; 
a collaboration index; and 
an enterprise complexity index;

[Claim 9]	generating a first recommendation based on the knowledge worker productivity index; 
generating a second recommendation based on the meeting culture index; 
generating a third recommendation based on the work-life balance index; 
generating a fourth recommendation based on the collaboration index; 
generating a fifth recommendation based on the enterprise complexity index;
presenting a first graphical user interface element configured to indicate the first recommendation;
presenting a second graphical user interface element configured to indicate the second recommendation;
presenting a third graphical user interface element, configured to indicate the third recommendation;
presenting a fourth graphical user interface element configured to indicate the fourth recommendation; and
presenting a fifth graphical user interface element configured to indicate the fifth recommendation

	Furthermore (regarding claim 10), as seen in ¶¶ 70-112 of Deodhar, there is an ability to select appropriate items for tracking a user’s performance based on the user’s role and to follow up on progress based on goals. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Dawson-Kershaw-Deodhar combination to incorporate the ability to receive a selection of one of the first, second, third, fourth, and fifth recommendation (as per claim 10) so that multiple recommendations can be provided while a user can focus more readily on a specific recommendation and/or corresponding goal(s) of greater interest at the time. Additionally seen in Deodhar is the execution of pseudo-code to act upon appropriate functions (e.g., see ¶¶ 501, 689 of Deodhar). The act of “generating a call function corresponding to a feature of the enterprise application, the feature associated with the selected recommendation” is an example of simply executing the appropriate set of software code to carry out a desired and/or appropriate function by calling the relevant software code as needed. The Examiner submits that it would have been obvious to one of ordinary skill in the art 
[Claims 11-19]	Claims 11-19 recite limitations already addressed by the rejections of claims 1-9 above; therefore, the same rejections apply. Furthermore, Dawson, Kershaw, and Deodhar each disclose a computing apparatus, a processor, and a memory storing instructions that, when executed by the processor, configure the apparatus to perform the respectively disclosed functionality (Dawson: ¶¶ 51, 152-153, 157; Kershaw: ¶¶ 105, 124-125; Deodhar: figs. 2-5, ¶¶ 1077-1083).
[Claim 20]	Claim 20 recites limitations already addressed by the rejections of claim 1 above; therefore, the same rejections apply. Furthermore, Dawson, Kershaw, and Deodhar each disclose a non-transitory computer-readable storage medium including computer-executable instructions to perform the respectively disclosed functionality (Dawson: ¶¶ 51, 152-153, 157; Kershaw: ¶¶ 105, 124-125; Deodhar: figs. 2-5, ¶¶ 1077-1083).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683